Citation Nr: 0021838	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
September 1945.  The issue on appeal arises from an April 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, by 
which service connection for bilateral hearing loss was 
denied.  


FINDING OF FACT

The veteran's allegation that he currently has bilateral 
hearing loss which is related to service is not supported by 
any medical evidence that would render the claim plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims file reflects that in August 1992, the veteran 
filed a claim for a condition unrelated to the issue 
currently on appeal. 

The veteran underwent a general medical examination in 
September 1992.  There were no complaints of hearing loss 
noted.

In September 1992, the Beaufort Naval Hospital in Beaufort, 
South Carolina, advised the RO in writing that it had no 
records on file pertaining to the veteran.

The claims file also reflects that in September, October, 
November, and December 1992, numerous private medical records 
were associated with the claims file.  These records reflect 
treatment of the veteran between 1988 and 1992, but do not 
reflect any complaints of or treatment for hearing loss. 

The veteran underwent a general examination for VA purposes 
in September 1992.  He did not make any complaints of hearing 
loss at this time.

In October 1992, the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, confirmed that the veteran's service 
medical records were destroyed in a 1973 fire, and could not 
be reconstructed. 

In October 1992, the veteran submitted a form which had been 
provided by the RO in an effort to reconstruct his in-service 
medical data.  He indicated that he had been treated for 
pneumonia in the summer of 1944 at a field hospital in 
Nuremberg, Germany.  He also indicated that in the summer of 
1946, he had been treated for tonsils and dental health at a 
VA hospital in Columbia, South Carolina.  The veteran did not 
indicate any treatment for hearing loss on this form.

In December 1992, the veteran submitted two written 
statements, providing addresses for sources of his medical 
records, including that of the Marine Corps Recruit Depot in 
Parris Island, South Carolina.  

In February 1993, a large number of medical records, 
apparently from the Marine Corps.  Recruit Depot, were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran underwent an examination in 
December 1971.  It was noted that his occupation was 
automotive mechanic.  His hearing was noted to be normal in 
the right and left ear to twenty feet.  Audiological 
evaluation revealed that pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
50
60
LEFT
50
35
30
60
60

The veteran did not make any specific complaints of hearing 
loss during multiple examinations through 1979.  In October 
1981, the veteran was noted to have "Deafness not 
Handicap."  

Prior to a July 1983 examination, the veteran denied any 
history of hearing loss.  Audiological evaluation revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
55
60
LEFT
15
15
30
50
70

The veteran underwent audiological evaluations in July 1984, 
July 1985, and July 1986.  During the July 1986 evaluation, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
55
LEFT
15
15
35
55
70

In March 1999, the veteran filed a claim concerning service 
connection for hearing loss.  He asserted that his impaired 
hearing resulted from the many times he was exposed to and in 
the immediate area of continuous heavy artillery firing 
during World War II.  He reported that he had fought in the 
Battle of the Bulge and throughout Europe during World War 
II.   

By an April 1999 rating decision, the RO denied service 
connection for bilateral hearing loss. 

II.  Analysis

As an initial matter, the Board notes that the veteran's 
service medical records are not available for review.  
Attempts by the VA to reconstruct the records have been 
futile.  However, in this case, the veteran does not allege 
that his hearing loss had its onset in service.  Rather, he 
alleges that it developed as a result of noise exposure in 
service.  Moreover, on his application for benefits, the 
veteran denied any treatment for hearing loss in service or 
since service.  Even if lay or medical evidence were 
submitted showing continuity of hearing loss symptomatology, 
he has not submitted medical evidence of a nexus between any 
current hearing loss and service as explained below.  In 
addition, for purposes of this appeal only, the Board will 
assume that the veteran was engaged in combat, and his 
allegations of noise exposure will be accepted as true.  
This, likewise, is discussed below.  Thus, although the 
undersigned is cognizant of the heightened duty to assist 
where service medical records are unavailable, no useful 
purpose would be served in this case by requesting evidence 
to substitute for the missing service medical records. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated by 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  However, these 
provisions do not obviate the current disability and medical 
nexus requirements for setting forth a well-grounded claim; 
rather the first sentence of section 1154(b) relates only to 
incurrence - that is, what happened [in service]".  See Arms 
v. West, 12 Vet. App. 188 (Feb. 11, 1999), citing Collette v. 
Brown, 82 F. 3d 389 (Fed Cir. 1996).  These provisions do not 
establish service connection for a combat veteran.  Rather, 
they relax the evidentiary requirements for determining what 
happened in service.  The veteran must still establish that 
his claim is well-grounded by medical evidence showing a 
nexus between a current disability and service.  See Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  Nevertheless, once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in combat service is 
well grounded, then, under section 1154(b), the claimant 
prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary - that is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim. 

The applicable criteria additionally provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1999).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
If he has not, then the claims must fail and there is no 
further duty to assist in the development of the claims.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Well-grounded claims require more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court"), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The veteran's claim concerning service connection for 
bilateral hearing loss is not well-grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  In this regard, 
the Board notes again that the veteran's service medical 
records are missing and presumed lost.  He has claimed that 
he served during the Battle of the Bulge and the reported 
circumstances of his hearing loss (allegedly arising from 
exposure to heavy artillery fire during this period) are 
consistent with the circumstances of such service, even 
though there are no extant service medical records.  In light 
of the fact that the veteran's service medical records are 
missing, the Board will presume, for the purposes of this 
decision only, that the claimant was a combat veteran who was 
exposed to heavy artillery fire in service.  

Nevertheless, the claims file lacks a specific medical 
conclusion that the veteran's current hearing loss is related 
to noise exposure in service.  Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359 (1995).  While the veteran has 
claimed that his hearing loss is the direct result of 
exposure to artillery fire during World War II, this evidence 
is insufficient to establish service connection.  The Court 
has held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

There is also no indication that the veteran had high 
frequency hearing loss manifested to a degree of 10 percent 
or more within one year after his military service ended.  In 
fact, the first suggestion postservice of problems with the 
veteran's hearing can be found in the report of the 1971 
medical examination, which took place many years postservice.  
The veteran has also denied the existence of medical records 
establishing such hearing loss during the presumptive period.  
Even if lay evidence could establish hearing loss at that 
time, a lay person would not be competent to determine the 
type of hearing loss experienced by the veteran or the degree 
of severity.

In summary, the veteran's claim concerning service connection 
for bilateral hearing loss is not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim concerning service connection for bilateral hearing 
loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

